Citation Nr: 1228703	
Decision Date: 08/21/12    Archive Date: 08/30/12	

DOCKET NO.  09-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a decision of June 2008, the Board denied entitlement to service connection for bilateral hearing loss and Meniere's disease.  Since the time of that decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

This case was previously before the Board in August 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  In a decision of June 2008, the Board denied entitlement to service connection for bilateral hearing loss and Meniere's disease.

2.  Evidence submitted since the time of the Board's June 2008 decision denying entitlement to service connection for bilateral hearing loss and Meniere's disease is cumulative and/or redundant, and, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the Board in June 2008 denying the Veteran's claims for service connection for bilateral hearing loss and Meniere's disease is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the time of the Board's June 2008 decision denying entitlement to service connection for bilateral hearing loss and Meniere's disease is neither new nor material, and is insufficient to reopen the previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March and July 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was informed of his need to present new and material evidence, and the claims were readjudicated in a June 2012 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  


New and Material Evidence

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 12, 128-30 (2000).

The Veteran seeks service connection for bilateral hearing loss and Meniere's disease.  In pertinent part, it is contended that both of those disabilities had their origin as the result of exposure to noise at hazardous levels during the Veteran's period of active military service.  In the alternative, it is contended that the Veteran's bilateral hearing loss and Meniere's disease are the result of a "diving exercise" during the appellant's initial year of active military service.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision in June 2008, it was noted that the Veteran's service treatment records were negative for any complaints, symptoms, or treatment related to his claimed hearing loss.  Further noted was that, in January 1955, the Veteran underwent a discharge examination which revealed no relevant physical or hearing abnormalities.  At the time of the Veteran's discharge from service, hearing for the whispered and spoken voice was 15/15 in both ears.  

The Board further noted that, at the time of the Veteran's April 2006 Notice of Disagreement, he indicated that his hearing had deteriorated over the course of the past three years.  Additionally noted was that, for the past five years, the Veteran had worked more than 30 hours per week as a sales associate in warehousing, hardware, and heavy building equipment and materials.  

The Veteran submitted results of several hearing examinations conducted by his private physicians, including examinations in November 2002, March 2004, and April and May 2004.  The Board observed that the Veteran was afforded a VA audiometric examination in 2005, at which time it was shown that he met the schedular criteria for hearing loss disability as defined by the provisions of 38 C.F.R. § 3.385.  

The Board further observed that the Veteran had reported exposure to loud noise as the result of serving in a boiler room during service.  While the Veteran was competent to report such noise exposure, in order for his hearing loss to be recognized as service connected, the disability had to be linked to in-service noise exposure, or to some other disease or injury in service.  The Board found that the Veteran had failed to report a continuity of hearing loss symptomatology beginning in service.  Moreover, no medical professional had linked the Veteran's current hearing loss to inservice noise exposure or any other incident of service.  Rather, the contemporaneous records showed no evidence of hearing loss until decades following the Veteran's discharge from service.  Based on the aforementioned, the Board determined that, given the lack of any competent evidence of a nexus between the Veteran's current bilateral hearing loss and active service, reasonable doubt did not arise, and the Veteran's claim had to be denied.  

Regarding the Veteran's claimed Meniere's disease, the Board found that inservice treatment records were negative for complaints, symptoms, or treatment related to Meniere's disease, vertigo, or dizziness.  Further noted was that, while postservice medical records showed a diagnosis of Meniere's disease, the Veteran had submitted no medical evidence which attributed that Meniere's disease to an inservice disease or injury, or which otherwise demonstrated that the Veteran had suffered from Meniere's disease while in service.  The evidence failed to show any continuity of symptomatology.  Rather, the Veteran indicated that his Meniere's disease had been of relatively recent onset, long after his discharge from service.  Based on lack of evidence of inservice acoustic trauma, disease, or injury, the Board found that a preponderance of the evidence was against any nexus between the Veteran's Meniere's disease and active service.  That being the case, the Board concluded that a preponderance of the evidence was against the Veteran's claim, and that it must therefore be denied.  Both of the aforementioned determinations regarding the issues of service connection for bilateral hearing loss and Meniere's disease were adequately supported by and consistent with the evidence then of record, and are now final.

Evidence submitted since the time of the Board's June 2008 decision, consisting exclusively of the Veteran's statements and/or contentions, is neither new nor material.  In fact, the Veteran's arguments are essentially identical to those made at the time of his previous claim, and, as such, are no more than cumulative or redundant.  To date, and notwithstanding various efforts by the RO, the Veteran has submitted no clinical or other evidence showing a relationship between his current hearing loss and Meniere's disease and some incident or incidents of his period of active military service.  Significantly, the matter of a nexus between service and a claimed disability involves a complex medical question requiring medical expertise.  As the Veteran is not shown to have any medical training, his restated opinions regarding nexus do not constitute competent evidence before the Board.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under the circumstances, the Board is of the opinion that the evidence submitted since the June 2008 Board decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Accordingly, the appeal regarding the issues of service connection for bilateral hearing loss and Meniere's disease must be denied.  


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.


New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for Meniere's disease is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


